Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 28 February 1815
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear Sister,
Quincy Febry 28th 1815

Your Letter my dear Sister lies yet unnoticed, or rather I Should Say unreplied too
The intelligence from N orleans of the total defeat of the British forces with the circumstance of Such Slaughter amongst the assailants and such unheard of Protection of our troops, ought surely by every moral & Religious people to be asscribed to that Being to whom we pray, that our hands may be taught to war and our fingers to fight, and unto whom if their is any gratitude in our Hearts, we ought to asscribe praise and thanksgiving. The temple of Janus is closed with ever-green laurels to the around the brows of the General Who planed, and with his Brave Army defended in concert with the Inhabitents the Territory of New orleans now immortalized in History. may the vanquished Britons learn humanity and from their conquerors, and be taught respect for their Enimies. Whilst the Joy occasioned by this Signal Smile of providence upon our Arms was vibrating in our Ears—the Still more gratefull and pleasing intelligence arrived, that we might beat our Arms into pluogh Shares, and Spears into pruning hooks—for the olive branch of peace was restored to our Land. This News so unexpected as to Time flew upon the wings of the wind. joy beamed from every countenance, and every tongue resounded with Peace, Peace— May we use it, as we are directed to, the world; without abusing it. N England of all the States has the least reason to complain, if all has not been obtaind which She Sought, to her misconduct in the War, to her factions and party Spirit, to her espousing the cause of our the Enemy against justifying and them in their most atrocious conduct, and their her open and avowed Hostility against the National Government they She may asscribe, any and every privation they She may have to endure,—If, says mr JQA, She had been true to herself, Great Britain would not have dared to hand the issue of the negotiation of peace or war upon two points which he names, but which I am not at Liberty to name State and to which if they had not finally agreed to leave to future negotiation, he would have persisted in refusing his Signature—He Says that as great Harmony Subsisted between his him & his colleigues, and that upon most questions they were unanimous as was ever displayd, where Such great and importent interest were concernd—he writes that ten days should go to Paris and there Was Send to mrs Adams to Join Him & wait there for further direction from the president—I know pretty well, what his destination will be, and and what they were it was to be if Peace took place—alass alass. Shall I never See him again? Your query respecting the little sum received and which that which will become so due, in  a few Months, I would direct mr S. to vest in Stock in Your Name as trustee for you. I will converse with him upon the Subject. I think the Stocks will rise in value and be more stable than they have been the Taxes assessd this year will pay a large proportion of the debt contracted, and if peace continues those burdens will be less—
I thank Heaven I have got through the cold winter thus far without any Serious Sickness, and have only kept my chamber a fortnight and had four visits from a physician—and am with my Friend in as good health as in old Age We can expect. I dare not however go to a cold meeting house and therefore am obliged to Stay at home—write to Me dear sister.. your Letters always do good to your / affectionate Sister,
Abigail Adams